Title: To Alexander Hamilton from Thomas Jefferson, [21 November 1792]
From: Jefferson, Thomas
To: Hamilton, Alexander



[Philadelphia, November 21, 1792]

Th: Jefferson has the honour to inclose to the Secretary of the Treasury a copy of his letter to M. de Ternant, communicated to the President & approved by him; also a copy of the note of approbation from the French court of which he spoke to him, with the estimate of M. de la Forest which the Secretary of the Treasury might perhaps wish to keep by him.
Nov. 21. 92.